Mr. John Rutledge on Behalf of the Defendants acquainted the Court that the Register in drawing up the Order of the 26 of March 1771 in this Cause had omitted Part of the Direction of the Court to wit That the Complainant should assign over the Bonds therein mentioned to the said Henry Middleton for the Purposes set forth in the said Order and thereupon moved and it is ordered that the Complainant do within Ten Days execute a proper Assignment of the said Bonds to the said Henry Middleton for the Purposes mentioned in said Order and that he impowered to collect the Interest *623Money due on the said  Bonds and any of the Debts which may appear precarious.
At a Court of Chancery held in the Council Chamber at Charles town on Wednesday the 24. March 1774.
Present, His Honor, the Lieutenant Governor; Sir Egerton Leigh, Bar-ronet; Thomas Skottowe, Thomas Knox Gordon; William Henry Drayton; William Burrows Esq. Master.